Per Curiam:
We are of the opinion that the order denying the defendant’s motion to set aside the verdict of the jury and for a new trial is appealable under the provisions of the charter of the city of Rochester (Laws of 1907, chap. 755, § 512, subd. (c), as added by Laws of 1918, chap. 495; Id. § 524-a, as added by Laws of 1920, chap. 434*). As regards the question that the motion was not made timely in the City Court, we think that question should be determined upon the appeal from the order of the City Court which the defendant seeks to *229review. The order dismissing the appeal should be reversed, with ten' dollars costs.
All concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.

 Since penum. § 522 and amd. by Laws of 1921, chap. 525.— [Rep.